 Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 1 of 16 Page ID #:829


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-3332-GW-JEMx                                             Date      November 16, 2020
 Title             Farih Khan v. Boohoo.com USA, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                      Yasin M. Almadani                                       Amy Albanese
                       Ahmed I. Ibrahim                                       Ian S. Shelton
                                                                            Ronald W. Zdorjeski
 PROCEEDINGS:                TELEPHONIC HEARING ON MOTION TO DISMISS AND STRIKE
                             ALLEGATIONS IN THE SECOND AMENDED COMPLAINT BY
                             DEFENDANTS BOOHOO.COM USA INC. AND BOOHOO GROUP
                             PLC [22; 24]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. Based on the
Tentative, and for reasons discussed on the record, the Motion is DENIED. However, the parties are
permitted to conduct further discovery on the issue of personal jurisdiction.

The Court sets a status conference for November 30, 2020 at 8:30 a.m. The parties are to file a joint
status report by noon on November 25, 2020.




                                                                                                   :     07
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 2 of 16 Page ID #:830




 Khan v. Boohoo.com USA Inc., et al., Case No. 2:20-cv-03332-GW- (JEMx)
 Hilton v. Prettylittlething.com USA Inc., et al., Case No. 2:20-cv-04658-GW-(JEMx)
 Lee v. Nastygal.com USA Inc., et al., Case No. 2:20-cv-04659-GW (JEMx)
 Tentative Rulings on Motion to Dismiss and Strike Allegations in the First/Second Amended
 Complaint


 I.       Background
          Duplicative motion, opposition, and reply papers have been filed in the three above-
 captioned lawsuits (referenced herein as “Khan,” “Hilton” and “Lee”), which involve overlapping
 defendants and the same alleged situation: websites “advertising fake and inflated comparison
 reference prices to deceive customers into a false belief that the sale price is a deeply discounted
 bargain price.”1 See, e.g., Khan SAC, ¶ 1. By way of their motions, the Defendants2 seek to
 dismiss and/or strike various aspects of the pleadings, and/or to dismiss particular defendants,
 either on jurisdictional grounds or on the merits.
 II.      Analysis
          A. Legal Standards
              1. Federal Rule of Civil Procedure 12(b)(2)
          In filing a complaint, a plaintiff bears the burden of establishing the court’s personal
 jurisdiction over a defendant. See Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001),
 overruled on other grounds, Daimler AG v. Bauman, 571 U.S. 117, 135-36 (2014). Defendants
 may move to dismiss a case for lack of personal jurisdiction pursuant to Federal Rule of Civil
 Procedure 12(b)(2). When a district court acts on such a motion without holding an evidentiary
 hearing, the plaintiff “need make only a prima facie showing of jurisdictional facts to withstand
 the motion to dismiss.” See id. (citing Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995)); see


 1
   The operative pleading in Khan is the Second Amended Class Action Complaint (“SAC”). See Khan, Docket No.
 14. The operative pleadings in Hilton and Lee are the First Amended Class Action Complaints (“FACs”). See
 Hilton, Docket No. 15; Lee, Docket No. 15. Because the parties have presented the situation to the Court as if the
 issues are the same in all three actions, the Court will refer only to allegations in the Khan SAC (unless there is a
 specific necessity in the analysis to refer to the allegations in the actions separately). Each operative pleading
 contains six claims for relief: 1) violation of California’s Unfair Competition Law (Cal. Bus. & Prof. Code § 17200,
 et seq.) (“UCL”); 2) violation of California’s False Advertising Law (Cal. Bus. & Prof. Code § 17500, et seq.)
 (“FAL”); 3) violation of California’s Consumer Legal Remedies Act (Cal. Civ. Code § 1750, et seq.) (“CLRA”); 4)
 fraud (intentional misrepresentations); 5) fraudulent concealment; and 6) restitution for unjust enrichment.
 2
   The defendants in Khan are Boohoo.com USA Inc., Boohoo.com UK Limited, and Boohoo Group PLC (“Boohoo
 Parent”). The defendants in Hilton are Prettylittlethings.com USA Inc., Prettlylittlething.com Limited, and Boohoo
 Parent. The defendants in Lee are Nastygal.com USA Inc., Nasty Gal Limited, and Boohoo Parent. All defendants
 in the three actions are collectively referred to herein as “the Defendants.”

                                                          1
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 3 of 16 Page ID #:831




 also Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1130 (9th Cir.
 2002). Where not directly controverted, the plaintiff’s allegations are taken as true, and any
 conflicts between the facts contained in the parties’ affidavits must be resolved in the plaintiff’s
 favor. See Doe, 248 F.3d at 922. Thus, the court “may not assume the truth of allegations in a
 pleading which are contradicted by affidavit, but [it] resolve[s] factual disputes in the plaintiff’s
 favor.” Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011).
         Where there is no applicable federal statute governing personal jurisdiction, the district
 court applies the law of the state in which the district court sits. See id. California permits “[a]
 court of [the] state [to] exercise jurisdiction on any basis not inconsistent with the Constitution of
 this state or of the United States.” Cal. Civ. Proc. Code § 410.10. Under California’s approach to
 this issue,
         [d]ue process permits the exercise of personal jurisdiction over a nonresident
         defendant in the following four situations: (1) where the defendant is domiciled in
         the forum state when the lawsuit is commenced; (2) where the defendant is
         personally served with process while physically present in the forum state; (3)
         where the defendant consents to jurisdiction; or (4) where the defendant has
         sufficient ‘minimum contacts’ with the forum state, such that the exercise of
         jurisdiction would not ‘offend traditional notions of fair play and substantial justice.
 Fitzgerald v. Wilson, 39 Cal.App.4th 1419, 1425-26 (1995) (citing Supreme Court cases). “With
 respect to the fourth situation, courts may exercise either: (1) general jurisdiction, which arises out
 of a defendant’s ‘continuous and systematic’ contacts with the forum; or (2) specific jurisdiction,
 which arises where a defendant’s specific contacts with the forum have given rise to the claim at
 issue.” Dole Food Co., Inc. v. Gutierrez, No. CV039416 NM (PJWX), 2004 WL 3737123, *3
 (C.D. Cal July 13, 2004) (citing Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,
 414-16 (1984)).
         Where general jurisdiction does not exist, the Ninth Circuit has established a three-factor
 test to determine whether the exercise of specific jurisdiction is appropriate:
         (1) The non-resident defendant must purposefully direct his activities or
         consummate some transaction with the forum or resident thereof; or perform some
         act by which he purposefully avails himself of the privilege of conducting activities
         in the forum, thereby invoking the benefits and protections of its laws; (2) the claim
         must be one which arises out of or relates to the defendant’s forum-related
         activities; and (3) the exercise of jurisdiction must comport with fair play and
         substantial justice, i.e. it must be reasonable.
 Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (quoting Lake v.


                                                    2
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 4 of 16 Page ID #:832




 Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)); see also Boschetto v. Hansing, 539 F.3d 1011, 1016
 (9th Cir. 2008). The plaintiff bears the burden on the first two prongs of the specific jurisdiction
 test, see Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990), but the burden then shifts to the
 defendant to make a “compelling case” that the exercise of jurisdiction would not be reasonable.
 See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985).
        To be clear, “[i]n order for a state court to exercise specific jurisdiction, ‘the suit’ must
 ‘aris[e] out of or relat[e] to the defendant’s contacts with the forum.’” Bristol-Myers Squibb Co.
 v. Superior Ct. of Cal., S.F. Cty., 137 S.Ct. 1773, 1780 (2017) (quoting Daimler, 571 U.S. at 127).
 “In other words, there must be ‘an affiliation between the forum and the underlying controversy,
 principally, [an] activity or an occurrence that takes place in the forum State and is therefore
 subject to the State’s regulation.’” Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,
 564 U.S. 915, 919 (2011)). “For this reason, ‘specific jurisdiction is confined to adjudication of
 issues deriving from, or connected with, the very controversy that establishes jurisdiction.’” Id.
 (quoting Goodyear, 564 U.S. at 919). “The exact form of [a court’s] jurisdictional inquiry depends
 on the nature of the claim at issue.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015).
            2. Federal Rule of Civil Procedure 12(b)(6)
        Under Rule 12(b)(6), a court must (1) construe a complaint in the light most favorable to
 the plaintiffs, and (2) accept all well-pleaded factual allegations as true, as well as all reasonable
 inferences to be drawn from them. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988
 (9th Cir.), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001); Pareto v. F.D.I.C., 139
 F.3d 696, 699 (9th Cir. 1998). The Court need not accept as true “legal conclusions merely
 because they are cast in the form of factual allegations.” Warren v. Fox Family Worldwide, Inc.,
 328 F.3d 1136, 1139 (9th Cir. 2003).
        Dismissal pursuant to Rule 12(b)(6) is proper only where there is either a “lack of a
 cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal
 theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); Johnson v.
 Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008); see also Bell Atlantic
 Corp. v. Twombly, 550 U.S. 544, 561-63 (2007) (dismissal for failure to state a claim does not
 require the appearance, beyond a doubt, that the plaintiff can prove “no set of facts” in support of
 its claim that would entitle it to relief). However, a plaintiff must also “plead ‘enough facts to
 state a claim to relief that is plausible on its face.’” Johnson, 534 F.3d at 1122 (quoting

                                                   3
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 5 of 16 Page ID #:833




 Twombly, 550 U.S. at 570); see also William O. Gilley Enters., Inc. v. Atlantic Richfield Co., 588
 F.3d 659, 667 (9th Cir. 2009) (confirming that Twombly pleading requirements “apply in all civil
 cases”). A complaint does not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
 enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556).
 “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
        In its consideration of the motion, the Court is generally limited to the allegations on the
 face of the complaint (including documents attached thereto), matters which are properly
 judicially noticeable and “documents whose contents are alleged in a complaint and whose
 authenticity no party questions, but which are not physically attached to the pleading.” See Lee
 v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); Branch v. Tunnell, 14 F.3d 449,
 453-54 (9th Cir. 1994), overruling on other grounds recognized in Galbraith v. County of Santa
 Clara, 307 F.3d 1119 (9th Cir. 2002). However, “[a] court may [also] consider evidence on
 which the complaint ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the
 document is central to the plaintiff’s claim; and (3) no party questions the authenticity of the
 copy attached to the 12(b)(6) motion.” Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).

            3. Federal Rule of Civil Procedure 12(f)
        A motion to strike is typically governed by Rule 12(f) of the Federal Rules of Civil
 Procedure. “A court can only strike a statement in a pleading under Rule 12(f) if the statement is
 ‘(1) an insufficient defense; (2) redundant; (3) immaterial; (4) impertinent; or (5) scandalous.’” In
 re Mortgages Ltd., 771 F.3d 623, 630 (9th Cir. 2014) (quoting Whittlestone, Inc. v. Handi-Craft
 Co., 618 F.3d 970, 973-74 (9th Cir. 2010)). In Whittlestone, the Ninth Circuit read the terms
 “immaterial” matter as “that which has no essential or important relationship to the claim for relief
 or the defenses being plead” and “impertinent” matter as “consist[ing] of statements that do not
 pertain, and are not necessary, to the issues in question.” 618 F.3d at 974 (quoting Fantasy, Inc.,
 984 F.2d at 1527).      Under Whittlestone, where material “relates directly to the plaintiff’s
 underlying claim for relief” it cannot be considered “immaterial.” Id. Because of its similar
 application, the Court believes that the same general rule should apply to a determination of
 whether matter is “impertinent.” Where there is “any doubt as to whether the allegations might be
 an issue in the action, courts will deny” a Rule 12(f) motion. In re 2TheMart.com, Inc. Secs. Litig.,
 114 F.Supp.2d 955, 965 (C.D. Cal. 2000).

                                                  4
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 6 of 16 Page ID #:834




            B. The Arguments
            1. Nationwide Classes Under California Law
            The Defendants argue that the Plaintiffs3 should not be able to proceed with nationwide
 classes in this case, either under multiple states’ laws or under California law. As they note, the
 named plaintiffs in the three cases are all residents of California. See Khan SAC ¶¶ 2, 20, 23;
 Hilton FAC ¶¶ 2, 21, 23; Lee FAC ¶ 2.
            To be clear, the Plaintiffs have made no effort to argue that any law other than California
 law governs their claims. The Court is therefore not confronted – or at least not yet – with a
 situation presenting any choice/conflict-of-law comparison under Mazza v. American Honda
 Motor Co., Inc., 666 F.3d 981 (9th Cir. 2012). The only question presently before the Court is
 whether the Court should strike any nationwide class allegations or whether California law could
 conceivably be applied to nationwide classes in these cases.
            The Defendants do not dispute that one defendant in each of the three cases – Boohoo.com
 USA Inc., Prettylittlething.com USA Inc., and Nastygal.com USA Inc. (the “US Defendants”) –
 has its principal place of business in Los Angeles. See, e.g., Khan, Docket No. 30, at 6:10-12.
 Because at least certain of the alleged wrongful conduct for each of the transactions occurred in
 California (or at least the Defendants have not yet satisfactorily demonstrated to the contrary, as
 discussed further infra), see, e.g., Khan SAC ¶¶ 13, 45-47, 50, 53, 58, 63-68, the Plaintiffs believe
 that application of California law in connection with a nationwide class is appropriate. They rely
 largely on In re Clorox Consumer Litigation, 894 F.Supp.2d 1224 (N.D. Cal. 2012), and, for the
 proposition that “[California] statutory remedies may be invoked by out-of-state parties when they
 are harmed by wrongful conduct occurring in California,” upon Norwest Mortgage, Inc. v.
 Superior Court, 72 Cal.App.4th 214, 224-25 (1999).
            Apart from unnecessary – because, again, at this point in time no one asserts any law other
 than California’s applies in these cases – citations to, or discussions regarding, Mazza, and
 arguments that the Plaintiffs cannot have standing to assert claims on behalf of non-California
 residents under states’ laws other than California’s, the Defendants largely respond to the
 Plaintiffs’ reliance on In re Clorox by pointing to this Court’s decisions in Route v. Mead Johnson
 Nutrition Co., No. CV 12-7350-GW (JEMx), 2013 WL 658251, at *7 (C.D. Cal. Feb. 21, 2013),
 and Schepler v. American Honda Motor Co., No. CV 18-6043-GW (AFMx), 2019 WL 398000, at

 3
     The term is used to collectively refer herein to Farid Khan, Haya Hilton and Olivia Lee.

                                                             5
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 7 of 16 Page ID #:835




 *7-8 (C.D. Cal. Jan. 29, 2019).
          The only question the Court confronted in Schepler was whether a particular plaintiff – an
 Illinois resident who purchased the car in question in Illinois4 – could, under applicable choice-of-
 law principles, bring claims under California consumer statutes. See Schepler, 2019 WL 398000,
 at *5 (“Here, Defendant has confined the above choice of law argument/challenge to the specific
 named Plaintiff’s ability to bring California consumer protection claims against Honda. Though
 Plaintiff also attempts to bring those California claims on behalf of a nationwide class, Defendant
 does not at this point move to strike any potential plaintiff from ever bringing such claims on
 behalf of a nationwide class.”). In Route, this Court noted that the defendant had “persuasively
 argue[d] that ‘the State of California has no connection to this case at all, other than its interest in
 product sales to California residents.’” 2013 WL 658251, at *9. As a result, the issue addressed
 in In re Clorox does not appear to have been before this Court in either Schepler or Route. Here,
 we have California residents attempting to bring claims under California law on behalf of
 nationwide classes.
          At this point in time, the issue/argument is not that other states’ laws should apply, but
 whether or not the Plaintiffs even have a basis for asserting claims, under California law, on behalf
 of nationwide classes. Under the approach adopted in In re Clorox, the Plaintiffs have alleged
 sufficient California connections to each consumer’s claim to allow for the potential application
 of California law to nationwide classes. See 894 F.Supp.2d at 1238 (“Here, Plaintiffs have alleged
 that Clorox conducts substantial business in California and has its principal place of business and
 corporate headquarters in the state, decisions regarding the challenged representations were made
 in California, Clorox’s marketing activities were coordinated at its California headquarters, and a
 significant number of class members reside in California.”). Once the certification/Mazza issue is
 before the Court – because someone has argued that another state’s (or states’) laws should apply,
 not that a California law-based nationwide class simply cannot be brought – the Plaintiffs may
 very well have a very difficult time proceeding on a nationwide basis. But that is a question for
 another day/stage.
          The Court declines to strike the nationwide class allegations at this time.



 4
  For what it is worth at this point, Mazza likewise involved out-of-state-purchaser putative class representative
 plaintiffs (Florida and Maryland, in that case) attempting to bring a nationwide class action based on California law.
 See Mazza, 666 F.3d at 587.

                                                           6
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 8 of 16 Page ID #:836




         2. “The Wrong Parties”
         The Defendants also argue that all claims against Boohoo Parent and the US Defendants
 must be dismissed because they assert that the Terms & Conditions (“the T&Cs”) for the
 implicated websites reveal that it is Boohoo.com UK Limited, Prettylittlething.com Limited and
 Nasty Gal Limited that “operate” the websites, and that Boohoo Parent and the US Defendants are
 not parties to the sales contracts that result from purchases via the websites. The Court cannot
 credit this argument at this stage.
         First, the Court cannot consider the T&Cs in the context of a Rule 12(b)(6) motion.
 References, within the operative pleadings, to the websites and to certain statements thereon does
 not bring into proper consideration, on such a motion, anything that appears (or appeared)
 anywhere on those websites. At the very least, the Defendants do not appear to have directed the
 Court to any authority supporting such a conclusion.
         Second, even if the Court were permitted to consider the T&Cs and reached the same
 conclusions about them that the Defendants do, the Defendants have not demonstrated that only
 the “operators” of the websites in question can be subject to liability here, under the claims
 asserted. They have presented no case law and, in particular, no case law tied to any particular
 claim or its elements, indicating that only “operators” are liable.
         3. Personal Jurisdiction Over Boohoo Parent
         The Defendants argue that the Plaintiffs cannot establish personal jurisdiction over Boohoo
 Parent. Summed-up, the Plaintiffs’ attempts to demonstrate otherwise rely upon the “marketing
 conduit” theory reflected by the Ninth Circuit’s decision in Doe v. Unocal Corp., 248 F.3d 915,
 926 (9th Cir. 2001), and/or upon an “agency” theory due to Boohoo Parent’s asserted “substantial
 control” over its subsidiaries’ activities.
         In attempting to create a factual dispute that the Court must resolve in their favor, the
 Plaintiffs rely upon consumer-facing statements – which the Plaintiffs characterize as “public
 admissions” – about integrated operations for the Defendants that contrast with various assertions
 made on behalf of the Defendants in a declaration signed under penalty of perjury by Neil Catto,
 one of Boohoo Parent’s directors. See, e.g., Khan, Docket No. 27, at 5:6-9:8; see also Khan,
 Docket No. 22-1. Attempting to unpack those conflicts at this point is unnecessary, because at the
 very least it would appear the Plaintiffs have produced enough reason for the Court to conclude
 that they are entitled to an opportunity to take jurisdictional discovery to solidify a basis for a

                                                   7
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 9 of 16 Page ID #:837




 proper assertion of personal jurisdiction over Boohoo Parent. See Boschetto, 539 F.3d at 1020
 (“Discovery may be appropriately granted where pertinent facts bearing on the question of
 jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.”)
 (omitting internal quotation marks) (quoting Data Disc, 557 F.2d at 1285 n.1); see also Laub v.
 United States Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003) (“Although a refusal to grant
 discovery to establish jurisdiction is not an abuse of discretion when ‘it is clear that further
 discovery would not demonstrate facts sufficient to constitute a basis for jurisdiction,’ discovery
 should be granted when, as here, the jurisdictional facts are contested or more facts are needed.”)
 (quoting Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n. 24 (9th Cir.1977)).
 The only way the Defendants could avoid this Court reaching that conclusion here would be a
 persuasive argument that the “marketing conduit” and “agency” theories for personal jurisdiction
 are no longer viable.
        The Defendants attempt to do just that by way of citation to the Supreme Court’s 2014
 decision in Daimler, and the subsequent Ninth Circuit decisions in Ranza v. Nike, Inc., 793 F.3d
 1059 (9th Cir. 2015) and Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir. 2017). In this
 Court’s view, they read too much into those decisions. Indeed, in Williams the Ninth Circuit
 commented that the Supreme Court, in Daimler, had assumed that the California subsidiary’s “in-
 state contacts could be attributed to” the foreign corporate parent. Williams, 851 F.3d at 1021
 (emphasis added). If an agency theory no longer was a viable path to establishing personal
 jurisdiction, a court would not make such an assumption.
        However, Williams also noted that, in Ranza, the Ninth Circuit had concluded that Daimler
 had “invalidated” the Ninth Circuit’s previous “agency” test, as it had been formulated. Id.; see
 also Ranza, 793 F.3d at 1071 (indicating that Daimler had invalidated agency test that asked
 whether “the subsidiary ‘perform[ed] services that [were] sufficiently important to the foreign
 corporation that if it did not have a representative to perform them, the corporation’s own officials
 would undertake to perform substantially similar services’”). Yet, Williams acknowledged that
 some standard of agency continues to be relevant, post-Daimler, at least with respect to specific
 jurisdiction. See 851 F.3d at 1024-25. At a minimum, this requires the corporate parent’s “right
 to substantially control its subsidiary’s activities.” Id. The Plaintiffs have presented a basis for
 being given the opportunity to conduct discovery in support of this theory. As a result, the Court
 will not yet grant or deny the Defendants request to dismiss Boohoo Parent along jurisdictional

                                                  8
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 10 of 16 Page ID #:838




  lines, but will allow for some measure of jurisdictional discovery to take place before revisiting
  the issue at a future date to be determined in discussion with the parties.
            4. Nationwide Class Claims Against Boohoo Parent
            Even if the Court does not agree that the nationwide class claims should be precluded in
  these cases, full-stop, the Defendants also argue, under Bristol-Myers Squibb Co. v. Superior Court
  of Cal., 137 S.Ct. 1773 (2017), that no non-California customers should be allowed to proceed
  against Boohoo Parent in this forum. As the Plaintiffs note, however, Bristol-Myers was not a
  class action. See id. at 1783-84; id. at 1789 n.4 (Sotomayor, J., dissenting). In addition, because
  Boohoo Parent is a foreign corporation with – if the Defendants are to be believed – no principal
  place of business within the United States, if the Defendants are ultimately correct that the Court
  does not have sufficient personal jurisdiction over it by way of its agent(s)’ or alter ego(s)’ contacts
  with California, it would – very likely, at least – not be subject to general personal jurisdiction in
  any forum in this country, meaning that Bristol-Myers would protect it from having to defend
  against any class action concerning its alleged nationwide misconduct. Id. at 1789 (“What about
  a nationwide mass action brought against a defendant not headquartered or incorporated in the
  United States? Such a defendant is not ‘at home’ in any State.”) (Sotomayor, J., dissenting).
            Given these two observations/concerns, this Court is not inclined to apply Bristol-Myers to
  the instant situation absent controlling precedent requiring as much.
            5. Stating a Claim
            The Defendants also argue that, for various reasons, the Plaintiffs have failed to state viable
  claims.
                   a) Lack of Standing
            The Defendants first assert that the Plaintiffs have no standing to pursue claims for products
  they did not purchase and for advertising they did not see. Even as to the products the Plaintiffs
  did purchase, the Defendants assert that a standing deficiency exists there as well because the
  Plaintiffs did not plausibly allege that they suffered any damages (did not pay more than the value
  received) and, under the UCL and FAL in particular, did not lose money or property.
            In response to that second point first, the Plaintiffs rely upon Hinojos v. Kohl’s Corp., 718
  F.3d 1098 (9th Cir. 2013), and that decision’s acknowledgment that standing is satisfied where the
  consumer alleges that he or she would not have made the purchase but for the misrepresentation.
  In that case, the Ninth Circuit ruled that a plaintiff had standing where he bought merchandise

                                                      9
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 11 of 16 Page ID #:839




  from a department store “that he would not have purchased had he not been misled by
  advertisements stating that the merchandise was marked down from a fictitious ‘original’ or
  ‘regular’ price” because the California Supreme Court had already ruled that “a consumer has ‘lost
  money or property’ so long as false advertisements induced him to buy a product he would not
  have purchased or to spend more than he otherwise would have spent.” Id. at 1101-02; see also
  id. at 1104-05 (“He alleges that the advertised discounts conveyed false information about the
  goods he purchased, i.e., that the goods he purchased sold at a substantially higher price at Kohl’s
  in the recent past and/or in the prevailing market. He also alleges that he would not have purchased
  the goods in question absent this misrepresentation. This is sufficient . . . .”); id. at 1108 (“[A]ny
  plaintiff who has standing under the UCL’s and FAL’s ‘lost money or property’ requirement will,
  a fortiori, have suffered ‘any damage’ for purposes of establishing CLRA standing.”). In their
  Reply briefs, the Defendants offer no response to the Plaintiffs’ reliance on Hinojos. The Plaintiffs
  have plainly pled enough to establish standing under Hinojos. See Khan SAC ¶¶ 20-26, 32.
         As to products that the individual plaintiffs did not themselves purchase, the Plaintiffs
  assert that the same deceptive scheme was employed across all of the items sold on the websites,
  and that they were exposed to the same type of false advertising as all other members of the
  putative classes. Citing John v. AM Retail Group, Inc., No. 17CV727-JAH (BGS), 2018 WL
  1400718, at *5 (S.D. Cal. Mar. 20, 2018), as an example, the Plaintiffs contend that district courts
  routinely reject the type of argument the Defendants raise here in such circumstances. Indeed, the
  Ninth Circuit only recently rejected this argument as a basis for a standing-based dismissal. See
  Moore v. Mars Petcare US, Inc., 966 F.3d 1007, 1021 n.13 (9th Cir. 2020) (rejecting argument
  that plaintiffs lacked standing because they had “not purchased every single type of prescription
  pet food available from Hill’s or Mars” “because Plaintiffs’ challenge to prescription pet foods is
  to the common scheme of the prescription requirement and prescription-based advertising”). The
  same common scheme-across-products type of allegation is in play here. As such, even if the
  Court were impressed by the Defendants’ ability to string-cite district court decisions reaching a
  conclusion contrary to John, it must conclude that it does not amount to a basis for dismissing
  these cases (or limiting their scope) because of a standing problem.
                 b) CLRA
         The Defendants argue that the Plaintiffs’ CLRA notices were defective because the
  requirements for such notices are to be applied literally, and the notices described alleged

                                                   10
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 12 of 16 Page ID #:840




  violations in only abstract terms, without any description of specific transactions.
          The Plaintiffs first respond that only the request for damages in connection with their
  CLRA claim is at issue, because the statute does not require notice for injunctive relief. They also
  reject the idea that the statute requires identification of all transactions, or specific items, at least
  where the case is about a fake sales-and-pricing scheme covering all products, not simply a
  contention about particular defective products. The Plaintiffs point specifically to Azimpour v.
  Sears, Roebuck & Co., No. 15-CV-2798 JLS (WVG), 2017 WL 1496255 (S.D. Cal. Apr. 26,
  2017), for support. In addition, they request leave to cure any deficiencies and re-serve corrected
  notices if the Court agrees with the Defendants’ position.
          Section 1782(b) of California’s Civil Code states that no “action for damages” may be
  maintained under Civil Code § 1780 “if an appropriate correction, repair, replacement, or other
  remedy is given, or agreed to be given within a reasonable time, to the consumer within 30 days
  after receipt” of notice required under Section 1782(a). The Section 1782(a) notice requires the
  person sending the notice to “[n]otify the person alleged to have employed or committed methods,
  acts, or practices declared unlawful by Section 1770 of the particular alleged violations of Section
  1770” and to “[d]emand that the person correct, repair, replace, or otherwise rectify the goods or
  services alleged to be in violation of Section 1770.” Cal. Civ. Code § 1782(a)(1)-(2).
          First, the Plaintiffs are correct that any defect that might exist in the CLRA notices does
  not impact their request for injunctive relief under the CLRA. See Gonzales v. CarMax Auto
  Superstores, LLC, 845 F.3d 916, 918 (9th Cir. 2017). Beyond that, the Defendants fault the
  Plaintiffs for not specifying particular transactions or giving any description of what particular
  items were purchased. But the Defendants do not appear to have identified any authority
  demanding that detail in a Section 1782(a) notice, and certainly no authority requiring it in the
  context of a common practice impacting all, or a wide range of, products. Therefore, even if
  “literal” compliance with Section 1782(a) is required, as this Court has previously opined, see
  Sotelo v. Rawlings Sporting Goods Company, Inc., No. CV 18-9166-GW (MAAx), 2019 WL
  4392528, *6 (C.D. Cal. May 8, 2019), without a “literal” requirement that specific transactions or
  goods be identified (at least where a common multi-product scheme is allegedly involved), it is
  not clear to this Court that the Plaintiffs’ notices are deficient. Here, the notices – even assuming
  that the Court may consider them in the context of this motion – did identify the “particular alleged
  violations” – a “deceptive pricing scheme” involving “fake sales” covering “[a]ll or nearly all” of

                                                     11
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 13 of 16 Page ID #:841




  the branded products on the websites, and using “falsely inflated price[s]” because the items are
  “rarely, if ever,” sold at the listed “Reference Price,” running afoul of Civil Code Section
  177o(a)(9) and 177o(a)(13). See Khan, Docket Nos. 22-8, 22-9. That is what Section 1782(a)
  “literally” requires. No binding precedent appears to require more.5 As such, the Plaintiffs’ CLRA
  claims are not subject to dismissal on this basis.
                    c) 9(b)
           The Defendants also argue that all of the Plaintiffs’ claims sound in fraud and are therefore
  subject to Rule 9(b) of the Federal Rules of Civil Procedure. They follow from that premise to
  assert that other cases involving alleged “fraudulent” reference pricing have fallen short under
  Rule 9(b), citing Rael v. N.Y. & Co., No. 16-cv-369-BAS (JMA), 2016 WL 7655247 (S.D. Cal.
  Dec. 28, 2016) and Schertzer v. Samsonite Co. Stores, LLC, No. 19-CV-639 JLS (MSB), 2020 WL
  4281990 (S.D. Cal. Feb. 25, 2020). It appears that the Defendants argue here only that the
  Plaintiffs’ allegations fall short of Rule 9(b) with respect to “why” or “how” the pricing was false
  or misleading. See Khan, Docket No. 22, at 22:12-17, 22:24-23:1.
           The deficiency the district court perceived in that regard – along with other deficiencies
  not related to the “why” or “how” – in Rael was that the plaintiff had only conclusorily alleged
  that the retail or market price listed for the shoes in question had never been $49.94. See Rael,
  2016 WL 7655247, at *6. The district court did not explain why it concluded that such an
  allegation was conclusory, as opposed to factual (though not backed up with evidence at that stage).
  Schertzer simply followed Rael because it concluded that the same theory and allegations were
  advanced by the plaintiff in the case at-bar. See 2020 WL 4281990, at *4.
           With respect to the “how,” the Plaintiffs first respond that they alleged that the Defendants
  “misled customers using fake sales marketing schemes, displaying fake savings and creating a
  false sense of urgency in the order process.” Khan, Docket No. 27, at 15:16-19. They later provide
  further detail explaining how they believe they satisfied the requirement:
           Specifically, [the Defendants] misled consumers into believing that the displayed
           reference prices were original, former, or regular prices at which the products had

  5
    In Sotelo, this Court acknowledged the district court’s statement in Frenzel v. AliphCom, 76 F.Supp.3d 999, 1016
  (N.D. Cal. 2014), that “courts in this circuit have . . . held that a plaintiff must provide notice regarding each
  particular product on which his CLRA damages claims are based, even where the products qualify as substantially
  similar.” Sotelo, 2019 WL 4392528, at *6 n.4. But in Frenzel the CLRA notice referenced the defects of a
  particular product. See Frenzel, 76 F.Supp.3d at 1016. Even if “courts in this circuit” – not courts setting binding
  precedent – impose a “particular product” rule in that setting, it is not at all clear that it should apply in cases
  involving alleged schemes applicable to all or a substantial portion of a defendant’s wares.

                                                           12
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 14 of 16 Page ID #:842




          previously sold on their websites. They did so by displaying to consumers a
          crossed-out reference price, a substantial percentage discount (e.g., “60% OFF”),
          and the substantially marked down price. During the order and checkout process,
          Defendants also displayed to consumers the amount of money Plaintiffs
          purportedly saved in the transaction, again deceiving them into believing that they,
          along with the putative class members, were receiving a bargain. Moreover,
          Defendants created a false sense of urgency with visitors to their site by displaying
          messages like “Hurry Up” and “Offer Ends Soon,” and countdown clocks
          suggesting the sales were ending at midnight.
  Khan, Docket No. 28, at 9:8-19. The Court’s review of the pleadings supports the conclusion that
  the Plaintiffs have sufficiently alleged the “why” or “how” regarding falsity along the lines that
  they have summarized in their Opposition briefs. See, e.g., Khan SAC ¶¶ 1, 14-19, 24. To the
  extent the Rael and/or Schertzer courts would consider the Plaintiffs’ allegations insufficiently
  factual to survive a Rule 12(b)(6) challenge, this Court would disagree.
                 d) Fraudulent Concealment
          As to Plaintiffs’ fraudulent concealment claim, the Defendants argue that the Plaintiffs
  cannot establish the existence of a duty to disclose in what was an arm’s-length business
  transaction setting.
          The Plaintiffs respond that they have pled facts giving rise to a duty of disclosure because
  of allegations that the Defendants pled some facts but did not disclose other facts that rendered
  deceptive the facts that were disclosed, and because they pled facts showing the Defendants
  intentionally concealed information that was known only to the Defendants which the Plaintiffs
  and other purchasers could not have discovered. The Plaintiffs direct the Court to Warner
  Construction Corp. v. City of Los Angeles, 2 Cal.3d 285 (1970), as authority supporting a duty of
  disclosure in these circumstances. Warner Construction does indeed support that proposition:
                 In transactions which do not involve fiduciary or confidential relations, a
          cause of action for non-disclosure of material facts may arise in at least three
          instances: (1) the defendant makes representations but does not disclose facts which
          materially qualify the facts disclosed, or which render his disclosure likely to
          mislead; (2) the facts are known or accessible only to defendant, and defendant
          knows they are not known to or reasonably discoverable by the plaintiff; (3) the
          defendant actively conceals discovery from the plaintiff.
  Id. at 294.
          In their Reply, the Defendants do not respond to the Plaintiffs’ citation to Warner
  Construction, or the principle identified therein recognizing the existence of a duty of disclosure
  in such circumstances. Instead, the Defendants simply rely on an unpublished, and therefore non-

                                                   13
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 15 of 16 Page ID #:843




  precedential, Ninth Circuit decision. Unless and until the Defendants can explain why Warner
  Construction is no longer good law, the Plaintiffs’ fraudulent concealment claim can proceed.
                    e) Unjust Enrichment
           Finally, as to the Plaintiffs’ unjust enrichment claims, the Defendants properly raise6 three
  arguments. First, they contend that the only remedy for such a claim is restitution, but that it
  requires a showing of fraud/wrongdoing, which the Defendants have elsewhere argued is lacking
  here. The Plaintiffs respond by insisting that they have sufficiently alleged fraud, and that certain
  of their claims are “unchallenged.” Even if the Plaintiffs had not sufficiently alleged fraud or
  wrongdoing, a challenge to the remedy for a claim is not an argument that a required element of a
  claim is lacking. It is therefore not clear that it would provide a basis for a Rule 12(b)(6) dismissal
  in any event.
           Second, the Defendants argue that the Plaintiffs have not alleged that the Defendants
  unjustly received or retained any benefit because the Plaintiffs have not plausibly alleged that they
  paid more than the fair market value of the items purchased. The Plaintiffs respond to this point
  by arguing that allegations that they purchased items they otherwise would not have (or paid more
  than they otherwise would have) is a clear basis for restitution. Evans v. DSW, Inc., No. CV 16-
  3791-JGB (SPx), 2017 WL 7058233 (C.D. Cal. Feb. 2, 2017), which the Plaintiffs cite as support,
  concluded – at least for purposes of sufficiency of the pleadings – that allegations that the
  defendant was “reaping more profits by deceiving consumers through its ‘Compare At’ pricing
  scheme would be sufficient to award restitution,” see id. at *11, in other words that the defendant
  had unjustly received or retained a benefit. Other cases have allowed unjust enrichment claims to
  survive the pleadings under seemingly similar “would not have purchased” circumstances. See,
  e.g., Hall v. Marriott Int’l, Inc., No. 19-CV-1715 JLS (AHG), 2020 WL 4727069, at *13 (S.D.
  Cal. Aug. 14, 2020); Padilla v. Whitewave Foods Co., No. LACV1809327JAKJCX, 2019 WL
  4640399, at *15 (C.D. Cal. July 26, 2019); Quiroz v. Sabatino Truffles N.Y., LLC, No.
  SACV170783DOCKES, 2017 WL 8223648, at *13 (C.D. Cal. Sept. 18, 2017). The Court
  concludes likewise – the Plaintiffs’ unjust enrichment claims are sufficient for purposes of
  surviving pleadings-based challenges.



  6
    In their Reply brief, the Defendants argue that the Plaintiffs’ unjust enrichment claim is improper because it is not
  a “standalone claim for relief” under California law. Parties may not wait until Reply briefs to raise arguments for
  the first time. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007).

                                                            14
Case 2:20-cv-03332-GW-JEM Document 34 Filed 11/16/20 Page 16 of 16 Page ID #:844




         Third, the Defendants simply reiterate the view that the unjust enrichment claim is subject
  to Rule 9(b), and that the Plaintiffs’ allegations have fallen short of the requirements under that
  rule. The Plaintiffs simply argue to the contrary. As noted above, the Court disagrees with the
  Defendants’ position with respect to this issue.
         The Defendants’ arguments directed at the Plaintiffs’ unjust enrichment claims are not
  sufficient to cause the Court to dismiss those claims at the pleadings stage.
  III. Conclusion
         The Court will refrain from ruling on that part of the Defendants’ motions that seek to
  dismiss Boohoo Parent for lack of personal jurisdiction, and will discuss with the parties the
  parameters and timing of jurisdictional discovery concerning that entity. Otherwise, the Court
  denies the motions for the reasons addressed above.




                                                     15
